DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 9, Applicant has recited functional limitations (particular reduction in shrinkage or fat droplet size after heat shock) without sufficiently establishing what composition or method results in such functional limitations. The boundaries imposed by the functional limitations are not clearly defined by Applicant’s claims. For example, it is unclear what components in the composition or processing steps would result in the claimed parameters of reduced shrinkage volume or fat droplet size. It would appear that such parameters would vary depending on a variety of factors including emulsifiers used, freezing rate and methodology, etc. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Whelan et al. (USPN 5,084,295), as evidenced by Quail (USPA 2006/0233919).
Regarding Claims 1-6, Whelan teaches a frozen confection composition comprising an emulsifier in an amount of about 0.1-0.5% by weight including saturated or unsaturated monoglycerides (Columns 13 and 14), 0-10% of sweetener, 2-20% of fat, from about 3 to about 15% milk solids not fat, where the fat is homogenously dispersed in the aqueous phase as emulsified particles having an average particle size of about 2 microns or less (Column 4, lines 55-68 and Column 5, lines 1-10 and Column 7, lines 20-25), and teaches that the particle size of the fat droplets in the disclosed frozen confection are similar to the relatively fine emulsified fat particles in the continuous aqueous phase, similar to the dispersion of milkfat particles in conventional ice cream product (Column 5, lines 10-20) and teaches that conventional ice cream has relatively small fat droplets in a size of 0.1 to 2 microns in size. Therefore, the frozen confection composition taught by Whelan having the claimed fat droplet size would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Whelan teaches sweeteners including sucrose, and other nutritive sweeteners is preferably present in a range of about 13 to about 16% by weight, which overlaps with the claimed ranges, and which is in addition to any lactose present in the milk solids non-fat (Column 12, lines 1-20). The evidentiary reference of Quail teaches milk solids non-fat have 37% protein and 55% lactose (Paragraph 12), therefore the 3 to 15% milk solids nonfat would contribute about 5.5% protein to the frozen confection, which is within the claimed ranges, and therefore Whelan also teaches the claimed ratio of fat to protein in light of teachings the claimed amounts of fat and protein, and the claimed ratio of emulsifier to fat for the same reason. The disclosed range of 3-15% milk solids would also contribute lactose in an amount of 1.65-8.25% lactose, which when combined with the sweeteners/sugars in an amount of about 13-16% by weight, provides for total sugars within the claimed ranges of up to 18% or up to 15% total sugars.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al. (USPN 5,084,295), as evidenced by Quail (USPA 2006/0233919), and further in view of Vaghela (USPA 2005/0123666), previously made of record.
Regarding Claims 8-9, Whelan is relied upon as above in the rejection of Claim 1. Regarding the parameters recited in Claims 8-9, attention is made to the indefiniteness rejection set forth above. It is noted that Whelan teaches that the finer fat droplets provide an increased surface area to mass ratio that promotes clumping of the fat droplets and an increased viscosity in the homogenized pasteurized mixture, where the increased viscosity promotes more uniform air incorporation during subsequent freezing, thus producing a frozen dessert with more uniform and smaller dispersed air cells (Column 18, lines 60-66). Whelan also teaches the fat droplet size of the frozen confection is very similar to the fine fat droplets seen in conventional ice cream compositions. Therefore, one of ordinary skill in the art would have reasonably expected the composition of Whelan to attain the same claimed parameters of reduced volume shrinkage and average fat particle size after heat shock. 
In addition, the specific claimed parameters of Claims 8 and 9 are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above reference teaches the claimed protein components, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claims 8 and 9 are seen to be shown by the above reference. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Regarding the parameters recited in Claims 8 and 9 and Claim 10, Whelan teaches the frozen confection composition as set forth in the rejection of Claim 1 and teaches the process steps of providing a premix of a frozen confection composition ingredients, homogenizing of the premix, pasteurization, cooling, freezing, aeration, extrusion and optional deep freezing (Column 16-Column 20). Whelan differs from the claimed method by teaching homogenization at a higher pressure than claimed (Column 17, lines 25-40).
However, Vaghela teaches that stabilized frozen confection compositions comprising the above discussed emulsifiers can also be achieved with lower pressures during homogenization and teaches in one embodiment that the premix is conventionally homogenized in a two stage homogenizer, where the first stage occurs at a pressure of 70 bar to about 250 bar and the second stage about 0 bar to about 50 bar (Paragraph 47), where the pressure in the first stage meets the claimed pressure limitation. Vaghela teaches that an emulsifier blend comprising a polyol ester of a fatty acid and preferably with an unsaturated monoglyceride allows for improved regulation of ice crystal growth after heat shock, improved shrinkage resistance (do not suffer from shrinkage) and improved sensory properties of the resulting ice cream in maintenance of smoother and creamier texture and mouthfeel (Paragraphs 27, 35, 46, 57, 58, 59). Whelan teaches other suitable emulsifiers that could be used include polyglycerol esters, polyoxyethylene sorbitan esters in addition to the unsaturated monoglycerides also taught (Columns 13 and 14). Therefore, it would have been obvious to have added a polyol ester of a fatty acid along with the unsaturated monoglycerides and to have either used a conventional or high pressure homogenization in order to provide enhanced stability in a frozen ice cream product and improved sensory parameters. Therefore, one of ordinary skill in the art would have reasonably expected that a frozen ice cream product of Whelan with the added polyol ester fatty acid emulsifier of Vaghela would have been capable of attaining the claimed stability parameters after heat shock, as claimed, in light of the above teachings by Vaghela. In addition, based on the teachings of the prior art, it would appear that both conventional and high pressures would be suitable for use in a method of producing a frozen confectionery composition where improved stability is desired, based on the teachings of Vaghela.

Response to Arguments
The claim objections and some of the 112 2nd paragraph rejections are withdrawn in light of Applicant’s claims. However, the 112 2nd paragraph rejection of Claims 8 and 9 for the reasons previously stated. It is not clear what aspects of the claimed method or product composition results in the claimed parameters. Applicant’s arguments, filed 1/18/2022, with respect to the prior art rejection(s) of the pending claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whelan for the reasons set forth above by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/22/2022